DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the amendment filed on 06/13/2022. As directed by the amendment: claims 1 and 18 have been amended, claims 2-3, 7, 9 -12 have been canceled previously, and no claims have been added. Thus, claims 1, 4-6, 8 and 13-18 are currently pending in this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show a split gasket as described in the specification. It should be noted that the reference number 130 has been used to indicated the surface of the piston. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim objection
4.	In light of Applicant's Amendment of 06/13/2022, the objection to claims 1, 4-6, 8 and 13-18 set forth in the Office Action of 02/17/2022, is hereby withdrawn. 

Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment of 06/13/2022, the rejection of claims 1, 4-6, 8 and 13-18 under 35 USC § 112, second paragraph, set forth in the Office Action of 02/17/2022, is hereby withdrawn. 

6.	In light of Applicant's Amendment of 06/13/2022, the rejection of claim 18 under 35 USC § 112, fourth paragraph, set forth in the Office Action of 02/17/2022, is hereby withdrawn. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 4, 6, 8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritzel et al. (hereinafter “Stritzel”) (Pub. No.: US 2017/0009722 A1), as evidenced by Ropertz et al. (hereinafter “Ropertz”) (Pub. No.: US 2015/0369190 A1), and further in view of Yamaguchi et al. (hereinafter “Yamaguchi”) (Pub. No.: US 2003/0089343 A1), and further in view of Fritschle et al. (hereinafter “Fritschle”) (Patent No.: US 9,822,878 B2).
Regarding claims 1 and 18, Stritzel discloses a high-pressure fuel pump device (high pressure pump in the form of a piston fuel pump 18, as stated in Paragraph [0036]) including:  
a piston device (piston device PD28, as presented in Paragraph [0037] and annotated Figure 1), which comprises: 
a housing (pump housing 26, see Paragraphs [0039]-[0040]) that includes a piston receptacle (pump cylinder 40, as discussed in Paragraphs [0043]- [0044]); 
a piston (pump piston 28, as discussed Paragraphs [0037]-[0038] & a cap 101, which is seated fixedly on the pump piston 28, as detailed in Paragraph [0045]) that is arranged to be linearly displaceable in the piston receptacle (as stated in Paragraph [0037], the pump piston 28 is being guided or mounted displaceably); 
a main gasket element (annular sealing element 68 which is arranged in a stationary manner relative to the pump housing 26 in said receiving section 66, as noted in Paragraph [0041] and seen immediately below) that separates a first medium space (first medium space FMS that is filled with fuel in the working space 34, as detailed in Paragraphs [0037]; [0044] and [0055]) from a second medium space (space SS62 that includes a cam drive (not shown) for linear displacement of the piston, as discussed in Paragraph [0037]), wherein the piston device (piston device PD28, as depicted in annotated Figure 1) includes a supplementary gasket element (seal 46 that comes into contact with the pump piston 28, see Paragraph [0039]) different from the main gasket element (as best seen immediately below, the seal 46 is spaced apart from the sealing element 68, see Paragraph [0041]), for sealing in a region between the piston (pump piston 28, including the cap 101) and the piston receptacle (the seal 46 is undoubtedly arranged for sealing in a region between the piston and the piston receptacle, which is defined by the pump cylinder 40, as illustrated in annotated Figures 1-3);
a high-pressure chamber (working or delivery space 34 that is being connected to the high pressure line 20, as detailed in Paragraphs [0037] &[0040]); 
a supply conduit (supply conduit SC16, as depicted in annotated Figure 1) for supplying a first medium (supplying fuel) to the high-pressure chamber (34); 
a removal conduit (removal conduit RC20 that leads to s fuel rail 22, as presented in Paragraph [0036] and annotated Figure 1) for removing the first medium (fuel) from the high-pressure chamber (34).  
  Particularly, Stritzel performs as how the pump piston 28 having the cap 101, which seated fixedly on the pump piston 28, and the pump housing 26 delimit a delivery space 34. The delivery space 34 is being connected via an inlet valve 36 to the low pressure line 16 and being connected via an outlet valve 38 to the high pressure line 20 (see Paragraph [0037]). As best seen in annotated Figure 1, Stritzel illustrates as how the high-pressure pump 18 comprises the pump housing 26 having a longitudinal axis 62 and defining an inner pumping chamber or working space 34. 
Essentially, Stritzel’s system is designed such that the piston 28 slides inside pumping chamber or working space 34, and, as it slides back and forth along longitudinal axis 62, produces a cyclic variation in the volume of pumping chamber 34.
Clearly, this high-pressure chamber or pumping chamber 34 whereof the free volume of the internal space is alternately enlargeable or reducible in size by a linear displacement of the piston 28, otherwise, the system cannot normally operate.
Stritzel, in Paragraph [0039], then goes on to describe how the pump piston 28 has a circularly annular step 44 in the manner of a radially projecting circumferential collar. A seal 46 comes into contact with the pump piston 28 or with the step 44. 


    PNG
    media_image1.png
    727
    635
    media_image1.png
    Greyscale

Especially, Stritzel, in Paragraph [0039], further notes: The pump piston 28 is guided in a pump cylinder 40 which to this extent is part of the pump housing 26. At an end which faces the delivery space 34, the pump piston 28 has an upper end section 42. 
Likewise, in Paragraph [0040], Stritzel details as how a guide sleeve 54 being fixedly arranged on the pump housing 26. This guide sleeve 54 has a cylindrical section 60 which extends coaxially with respect to the pump piston 28 and by way of which the helical spring 32 is guided.

    PNG
    media_image2.png
    627
    728
    media_image2.png
    Greyscale

With reference to annotated Figures 2&3, Stritzel exhibits that the pump piston 28/ piston assembly/ piston device PD28 is configured as a two-part piston, wherein an upper portion UP28 with the included cap 101 is being formed as a piston head while being connected to a lower portion, which is configured as a piston rod PR28. 
Also, in Paragraph [0037], Stritzel expressly states: Said pump piston 28 being set into a to and fro movement by a cam drive (not shown), which is indicated by way of a laterally illustrated double arrow 30. The pump piston 28 is loaded by a helical spring 32 into a bottom dead center in FIG. 1. 
Certainly, disclosing this piston assembly PD28, Stritzel specifically teaches as how the piston rod PR28 transmits force from the cam drive to the upper portion or piston UP28 while being fixed to the upper portion or piston UP28. 

    PNG
    media_image3.png
    415
    699
    media_image3.png
    Greyscale

However, most importantly in Stritzel is his specific arrangement of the seal 46, which is designated as the supplementary gasket element and being arranged between the cap 101 and circularly annular step 44. In fact, Stritzel evidently illustrates as how the supplementary gasket element or seal 46 is being received in a ring-shaped groove while this ring-shaped groove is arranged in the piston assembly. 
As best seen immediately above, Stritzel surely exhibits as how the seal 46 designated as the supplementary gasket element is situated in the ring-shaped groove which is arranged in the piston assembly PD28 in between two groove edges UGE and LGE at an outer surface of the piston assembly PD28 along a longitudinal piston axis 62. This sealing arrangement is designed in such a way that the piston seal 46 is extending over shoulder 44 and between the upper groove edge UGE and lower groove edge LGE lying on the horizontal plane or imaginary plane containing the upper groove edge UGE and/or lower groove edge LGE respectively. Further, it is apparent in Figures 2 & 3 that both of those two planes, through which upper groove edge UGE and/or lower groove edge extends, being perpendicular to the longitudinal axis 62 of the piston assembly PD28. In other words, each groove edge UGE and LGE is certainly lying in a respective plane, both of those two planes being perpendicular to the longitudinal axis 62 of the piston assembly PD28, as instantly claimed.
Notably, in Paragraph [0009], Stritzel discloses: The seal according to the invention is configured, in particular, between the working space and a low pressure region of the pump. The pressure in the low pressure region is lower than the high pressure level which is generated in the working space of the pump. The pressure level in the low pressure region can lie, for example, at from 3 bar to 10 bar and can be generated by way of a separate forepump.
Specifically, Stritzel’s system utilizes relationships existing between the supplementary gasket element or seal 46 and the pressure difference. Stritzel, in Paragraph [0045], more clearly describes that: A cap 101 is pushed axially onto the pump piston 28, which cap 101 comes into contact with the seal 46 radially inward of the sealing lip 467 and on the working space side of the shoulder 469. The cap 101 is seated fixedly on the pump piston 28 by way of radial pressure and exerts an axially acting force on the seal 46. The seal 46 which is arranged between the cap 101 and the step 44 of the pump piston 28 is therefore under axial prestress. 
As such, Stritzel is undoubtedly performing how the first medium space 24 being divided into a high-pressure space and a low-pressure space by the supplementary gasket element, as instantly claimed.
More specifically, in Paragraph [0041], Stritzel also teaches: the guide sleeve 54 has a circularly cylindrical receiving section 66 in the interior, which receiving section 66 is formed substantially by way of the inner circumferential wall of the cylindrical section 60. An annular sealing element 68 is arranged in a stationary manner relative to the pump housing 26 in said receiving section 66, the sealing element 68 having an H-shaped cross section. Furthermore, a guide element 72 is likewise arranged in a stationary manner relative to the pump housing 26 in a collar section 70 which extends radially inward at the projecting end of the cylindrical section. Together with the seal 46, said guide element 72 which is therefore spaced apart clearly from the seal 46 as viewed in the axial direction of the pump piston 28 provides the guidance or two-point mounting of the pump piston 28. 
Clearly, with reference to annotated Figure 1 again, Stritzel exhibits as how the annular sealing element 68 is arranged against the guide sleeve 54, which is separate and independent from the housing as well as separate and independent from the pump cylinder 40, designated as the piston receptacle 40. In fact, this main gasket element, defined by the annular sealing element 68, is arranged on the housing in a manner separate and independent from the piston receptacle 40, as instantly claimed.
Still further, the main gasket element 68 surely provides a seal radially outwards, towards the housing or a separate housing component or a supplementary component, and radially inwards towards the piston rod PR28. This is evidenced by Ropertz (US 2015/0369190 A1) which discloses another piston sealing arrangement, very similar to that seen in annotated Figure 1, and performs as how the ring-shaped piston seal 68 is situated in the receiving section 66 in a fixed position relative to pump housing (see Paragraph [0039]). Ropertz, in Paragraph [0044], explicitly teaches: it is apparent from FIG. 2 that piston seal 68 has a total of six sealing lips 80 on a radially inner section, which are circumferential and directed radially inwardly and arranged axially opposite each other in groups of three. A total of two radially circumferential toroidal sealing sections 82 are situated on a radially outward section of piston seal 68. Sealing lips 80 thus seal ("dynamically") against a radially outward surface of axially movable pump piston 28, and sealing sections 82 seal ("statically") against receiving section 66 (see FIG. 1) of seal carrier 54.

    PNG
    media_image4.png
    518
    703
    media_image4.png
    Greyscale

As such, one of ordinary skill in the art would surely recognize that the main gasket element 68 is arranged on the housing via the separate housing component or the supplementary component and/or the main gasket element provides the seal radially outwards, towards the housing component or the supplementary component, and radially inwards towards the piston rod PR, as instantly claimed. However, although Stritzel, as evidenced by Ropertz, discloses the majority of Applicant’s claimed elements, it is silent as to the fact that the piston receptacle includes a guide device against which the piston abuts and by means of which the piston is guided in linearly displaceable manner, wherein the supplementary gasket element abuts on one side against a guide element of the guide device and on the other against the piston. Nonetheless, Yamaguchi in the same field of endeavor teaches another fuel pump for pressurizing and delivering fuel to a fuel injector of a vehicle engine (see Abstract). 

    PNG
    media_image5.png
    614
    697
    media_image5.png
    Greyscale

Specifically, in Paragraph [0070], Yamaguchi discloses that a plunger 102 of a pressurizing member is slidably held in the pressurizing chamber 112. A lifter 103 arranged in the bottom end of the plunger 102 is pushed to a cam 200 by a spring 104. The plunger 102 is reciprocally moved by the cam 200 rotated by the engine cam shaft and so on to change the volume inside the pressurizing chamber 112. Especially in Paragraph [0108],  Yamaguchi further specifies that “the pressurizing chamber 112 is composed of the cylinder 108 having the sliding bore for reciprocally slidably supporting the plunger 102.” As best seen in annotated Figure 1, Yamaguchi evidently demonstrates as how the guiding device GD108, which is defined by the cylinder 108 and having a sliding bore, and against which the piston 102 abuts and by means of which the piston is guided in linearly displaceable manner. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the guiding device or cylinder, as taught by Yamaguchi, in the high –pressure fuel pump device of Stritzel, as evidenced by Ropertz, in order to minimize the fuel leakage from the pressurizing chamber, as motivated by Yamaguchi in Paragraph [0113].
Thus modified, one skilled in the art would have been reasonably apprised that the piston receptacle would be further including a guide device GD108 against which the piston would be further abutting and by means of which the piston would be further guided in linearly displaceable manner, wherein the guide device would be further including a guide element that would further take a form of a hollow slide cylinder, and/or the supplementary gasket element would be further abutting on one side against a guide element or cylinder 108 of the guide device GD108 and on another side against the piston, as instantly claimed.
Although the combination of Stritzel, Ropertz, and Yamaguchi discloses the vast majority of the Applicant’s claimed invention, it is still silent as to the fact that the supplementary gasket element, when in a mounted condition in the ring-shaped groove of the piston, has a shape that stays in between the two planes.
Nonetheless, the use of a supplementary sealing element having the claimed arrangement is notoriously well-known in the art, as taught by Fritschle. 
Fritschle in the same field of endeavor teaches another piston- sealing combination having a main sealing element 134 and two back up sealing elements 136. 
Further, in column 8 lines 32-43, Fritschle especially notes: One of the back-up sealing elements 136 is therefore provided in an annular recess 147 which is formed by a peripheral groove 196 on the external side 148 of the cylinder sleeve 118. A back up sealing element 136 of this type is configured, in particular, as an O-ring seal or an X-ring seal. The back-up sealing element 136 for sealing between the cylinder sleeve 118 and the piston 106 is arranged, for example, in an annular recess 147 (peripheral groove 196) in the piston 106 and can also be configured as an O-ring seal or an X-ring seal.
Then, with reference to annotated Figures 2& 8, Fritschle successfully exhibits as how the supplementary gasket element, which is defined by the back-up seal 136, when in a mounted condition in the ring-shaped groove of the piston 106, has a shape that stays in between the two planes.

    PNG
    media_image6.png
    549
    757
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    492
    683
    media_image7.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the sealing element at the piston, as taught by Fritschle, in the high –pressure fuel pump device of Stritzel/ Ropertz/ Yamaguchi, as part of an obvious combination of known prior art structures, in this case the use of a sealing element that is arranged in a groove of the piston to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus, according to the combination, one skilled in the art would surely recognize that the supplementary gasket element, when in a mounted condition in the ring-shaped groove of the piston, would be further having a shape that would stay in between the two planes, as instantly claimed.
Regarding claim 4, Stritzel, Ropertz, Yamaguchi and Fritschle substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0037], Stritzel explicitly teaches: The piston fuel pump 18 comprises a pump housing 26 which is indicated only in regions and in which a pump piston 28 is guided or mounted displaceably. Said pump piston 28 can be set into a to and fro movement by a cam drive (not shown), which is indicated by way of a laterally illustrated double arrow 30. 
As such, according to the combination, one skilled in the art would surely recognize that the piston 28 being movable to and fro between two end positions, wherein, in one end position of the piston 28, in which it is moved to the maximum extent in the direction of the second medium space SS62, the supplementary gasket element 46 would be further arranged in an end region of the guide device GD108 that faces the second medium space SS62, as instantly claimed.
Regarding claim 6, Stritzel, Ropertz, Yamaguchi and Fritschle substantially disclose the high-pressure fuel pump device, as claimed and detailed above. 
Additionally, Stritzel, in Paragraph [0065], explicitly teaches: an outwardly pointing, circumferential web 468 is integrally formed at or on the sealing lip 467, which web 468 has approximately the shape of an isosceles triangle in the longitudinal direction in cross section, of which isosceles triangle the two opposite acute corners point in axial directions and the third obtuse corner of which bears against the pump cylinder 40 (statically). It is provided that merely said web comes into contact (statically) with the pump cylinder 40, whereas the seal 46 or the sealing lip 467 is otherwise spaced apart from the pump cylinder 40 by a gap. 

    PNG
    media_image8.png
    522
    757
    media_image8.png
    Greyscale

Surely, as best seen immediately above, the seal 46 protrudes radially outwards and forms a sealing27 edge to abut against the piston receptacle.
As such, according to the combination, one skilled in the art would surely recognize that the supplementary gasket element, which is defined by the seal 46, has a projection that protrudes radially outwards and forms a sealing edge for the supplementary gasket element to abut against the piston receptacle, as instantly claimed.
Regarding claim 8, Stritzel, Ropertz, Yamaguchi and Fritschle substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, Stritzel performs as how pump piston 28 being guided in a pump cylinder 40 which to this extent is part of the pump housing 26 (see Paragraph [0039]). The combination of Stritzel/ Ropertz/ Yamaguchi/ Fritschle does not expressly state that the piston 28 takes the form of a plunger.  
Nonetheless, in Paragraph [0070], Yamaguchi explicitly teaches that: a plunger 102 of a pressurizing member is slidably held in the pressurizing chamber 112. A lifter 103 arranged in the bottom end of the plunger 102 is pushed to a cam 200 by a spring 104. The plunger 102 is reciprocally moved by the cam 200 rotated by the engine cam shaft and so on to change the volume inside the pressurizing chamber 112 (see Paragraph [0070].
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the plunger, as taught by Yamaguchi, in the high-pressure fuel pump device of Stritzel/ Ropertz/ Yamaguchi/ Fritschle, as part of an obvious combination of known prior art structures, in this case the use of plungers in high-pressure fuel pumps, to achieve predictable results, in this case, to control the fuel discharge quantity with high accuracy. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would surely recognize that the piston would further take the form of a plunger, as instantly claimed.  
Regarding claims 16 and 17, Stritzel, Ropertz, Yamaguchi and Fritschle substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0043], Stritzel especially teaches: the seal 46 is pushed over the step 44 of the pump piston 28 to such an extent that it comes into axial contact with the step 44 on a shoulder 469 which is configured on it. In particular, that material region of the seal 46 which is present radially outside the outer circumferential face of the step 44 forms a bearing or guide region 48, by way of which the pump piston 28 is guided in a sliding manner in the pump cylinder 40 and is mounted radially.
Further, as stated in Paragraph [0057], Figure 5 shows the seal 46 in plan view, from above in relation to FIGS. 2, 3 and 4. It can be seen that a total of eight bumps 461 which are formed integrally on the seal 46 point in the direction of the working space 34, which bumps 461 are arranged on an imaginary circular ring about the piston axis 62 and are spaced apart from one another in the circumferential direction in each case by 45º. Clearly, with reference to annotated Figure 5, Stritzel evidently demonstrates as how the supplementary gasket element 46 is a sealing ring forming a closed ring as well as a piston ring forming a closed ring, as instantly claimed. 

    PNG
    media_image9.png
    496
    515
    media_image9.png
    Greyscale

10.	 Claim(s)  5 is rejected under 35 U.S.C. 103 as being unpatentable over Stritzel, as evidenced by Ropertz, and further in view of Yamaguchi, and further in view of Fritschle, and further in view of McCrindle (Pub. No.: US 2015/0017035 A1).
Regarding claim 5, Stritzel, Ropertz, Yamaguchi and Fritschle substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0059], Stritzel expressly notes that the seal 46 consists of the fiber-reinforced thermoplastic material PEEK 150CA30 or PA66CF20 and is produced by means of injection molding. However, the combination of Stritzel, Ropertz, Yamaguchi and Fritschle is still silent as to the fact the supplementary gasket element takes a resilient form.
Nevertheless, the use of a plunger assembly with a sealing element that takes a resilient form is notoriously well known in the art, as taught by McCrindle.
McCrindle in the same field of endeavor teaches another pump head for a high-pressure fuel pump, wherein as stated in Abstract, the pump head is suitable for use in a fuel pump of the type in which a cam drive arrangement of the pump is lubricated by engine oil, since contamination of the engine oil with fuel can be minimized. 
McCrindle successfully discloses: The seal member 84 is of any suitable type. For example, the seal member 84 may be made from PTFE filled with graphite, which combination of materials provides good wear resistance and a low coefficient of friction to aid sliding movement of the plunger 34 through the central bore of the seal member 84. The seal member 84 may be a plain annular washer or, as illustrated in FIG. 3, the seal member 84 may be formed with resilient structures to keep the surface of the seal member 84 in contact with the plunger 34 (see Paragraph [0059])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Stritzel/ Ropertz/ Yamaguchi/ Fritschle and to form the supplementary gasket element with a resilient structure as taught by McCrindle in order to keep the surface of the seal member in contact with the plunger, as motivated by McCrindle in Paragraph [0059].
Thus modified, one skilled in the art would have been reasonably appraised to further provide the supplementary gasket element that takes a resilient form, as instantly claimed.

11.	 Claim(s)  13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stritzel, as evidenced by Ropertz, and further in view of Yamaguchi, and further in view of Fritschle, and further in view of Gu et al. (hereinafter “Gu”) (Pub. No.: CN204627970 (U) cited in IDS of 09/17/2020).
Regarding claims 13-15, Stritzel, Ropertz, Yamaguchi and Fritschle substantially disclose the high-pressure fuel pump device, as claimed and detailed above. The combination of Stritzel/ Ropertz/ Yamaguchi/ Fritschle does not explicitly disclose
that the high-pressure fuel pump device includes a connection conduit by which medium is removable from the low-pressure space. 
However, the use of a connection conduit between a low-pressure space and a supply conduit in a high pressure pump is notoriously well-known in the art, as taught by Gu. Gu in the same field of endeavor teaches another plunger pump assembly, wherein a return passage 141 is provided with a function to prevent fluid from flowing from the fluid passage (see in Paragraph [0057]).
Specifically, Gu teaches the plunger pump structure, wherein: a piston device (piston device PD15, as presented in Paragraph [0057] & claim 1 and annotated Figure 1), including: a housing (housing H, which includes a stuffing box 14 and a pump head 11, as depicted in annotated Figure 1) that includes a piston receptacle (pump receptacle PR14, within which a plunger 15 runs with reciprocating motion, as discussed in Paragraph [0057] and shown in annotated Figure 1); a piston (plunger 15, see Paragraphs [0057]-[0058]) that is arranged to be linearly displaceable in the piston receptacle (as stated in Paragraph [0057], the plunger 15 is undoubtedly being arranged to be moved linearly in a reciprocating manner); 
a main gasket element (second sealing member 163, as described in Paragraph [0064] and seen immediately below) that separates a first medium space (fluid channel 111 and working chamber, as detailed in Paragraphs [0057] and [0059]) from a second medium space (space SS15 that is inherently disposed below the plunger 15, as discussed in Paragraph [0037]), wherein the piston device (piston device PD15, as depicted in annotated Figure 1) includes a supplementary gasket element (first seal 161, see Paragraph [0061]) different from the main gasket element (as best seen immediately below, the second sealing member 163 is spaced apart from the first seal 161), for sealing in a region between the piston and the piston receptacle (the first seal 161 is undoubtedly arranged for sealing in a region between the piston and the piston receptacle, as illustrated in annotated Figures 1-4);
a high pressure chamber (defined by a working chamber, as discussed in Paragraph [0070]) whereof a free volume of an internal space is alternately enlargeable (as stated in Paragraph [0070], the volume of the working chamber increases when the plunger 15 moves away from the pump head 11 during the liquid suction process) or reducible in size by a linear displacement of the piston (during the discharge process, the plunger 15 moves toward the pump head 11, and the volume of the working chamber becomes smaller, see Paragraph [0070]); 
a supply conduit (supply conduit SC111 having an inlet one-way valve 12, as shown immediately below and detailed in Paragraphs [0059] & [0070]) for supplying a first medium (for delivering fluid flow into the working chamber through when the inlet one way valve 12 opens, see Paragraphs [0057] and [0070]) to the high-pressure chamber (working chamber, as discussed in Paragraphs [0059] and [0070]); and 
a removal conduit (removal conduit RC111, including an outlet check valve 13, see Paragraphs [0059]& [0070]) for removing the first medium from the high-pressure chamber (the fluid is forced out from the outlet check valve 13 to the outside of the fluid channel 111 when the outlet check valve is opened, as noted in Paragraph [0070]).  

    PNG
    media_image10.png
    748
    675
    media_image10.png
    Greyscale

Particularly, Gu discloses the pump head assembly of the single plunger metering pump, wherein the stuffing box 14 has a transversely penetrating working chamber, which is in communication with the fluid channel 111(see in Paragraph [0057]). Especially, Gu successfully discloses the return channel 141 that is provided with a function to prevent fluid from flowing from the fluid passage. This return channel 141 is located inside the bottom side wall of the stuffing box 14 (see Paragraph [0058]). 

    PNG
    media_image11.png
    518
    741
    media_image11.png
    Greyscale

Gu explicitly teaches: the fluid in the gap can enter the buffer cavity inside the first pressure ring 162 from the buffer cavity outside the first pressure ring 162 through the through hole on the first pressure ring 162, or enter the buffer cavity inside the first pressure ring 162 to the buffer cavity outside the first pressure ring 162 and finally flow into the return channel 141 (see Paragraph [0063]). In fact, Gu surely exhibits as how the pump device includes a connection conduit by which medium is removable from the low-pressure space and/or includes a connection conduit that fluidically connects the low-pressure space to the supply conduit, as instantly claimed. 

    PNG
    media_image12.png
    466
    658
    media_image12.png
    Greyscale
 
However, most important aspect in Gu is his specific arrangement of the valve device 12 and/or 142 that is surely associated with the connection conduit 141. 
Notably, in Paragraph [0070], Gu states: The pressure in the medium decreases, the inlet one-way valve 12 opens, and the fluid is sucked into the fluid channel 111.
As best seen immediately above, Gu evidently illustrates as how the connection conduit 141 is forming a fluid connection between the low pressure space and the supply conduit and how the non-return valve 142 is being arranged in the connection conduit.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a connection conduit and/or a valve device which is associated with the connection conduit, as taught by Gu, in the piston device of Stritzel/ Ropertz/ Yamaguchi/ Fritschle, to obtain predictable results (in this case to control the fluid flow through the system) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Consequently, according to the combination, one skilled in the art would surely recognize that the pumping device or high-pressure fuel pump device would be further including a connection conduit by which medium being removable from the low-pressure space and/or would be further including a connection conduit that fluidically connecting the low-pressure space to the supply conduit and/or would be further including a valve device that is associated with the connection conduit and being formed and/or arranged such that, in the event of a movement of the piston out of the high-pressure chamber, the valve device would be further opening and a medium in the low- pressure space would be removable from the low-pressure space and/or would be suppliable to the supply conduit by way of the connection conduit, as instantly claimed.  

Response to Arguments
12.	Applicant's arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the combination of references being used
in the current rejection. Further, the Examiner notes that the newly applied reference
addresses the applicant's arguments as set forth in the above rejections.

Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L. P./
Examiner, Art Unit 3746